CLD-229                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1576
                                       ___________

                        CHRISTOPHER KENYATTA MOORE,
                                         Appellant

                                             v.

         REGINA M. COYNE, ESQUIRE; DANIEL PAUL ALVA, ESQUIRE;
                      JEREMY EVAN ALVA, ESQUIRE
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (E.D. Pa. No. 2-18-cv-00299)
                      District Judge: Honorable Jeffrey L. Schmehl
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 7, 2018

       Before: CHAGARES, GREENAWAY, JR. and FUENTES, Circuit Judges

                              (Opinion filed: June 27, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Christopher Moore appeals from the District Court’s dismissal of his complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). For the following reasons, we will summarily

affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                             I.

       In January 2018, Moore filed a pro se civil rights complaint pursuant to 42 U.S.C.

§ 1983 in the United States District Court for the Eastern District of Pennsylvania.

Moore alleged that three private attorneys “conspired” to deprive him of the opportunity

to prove his innocence and raise ineffective assistance of counsel claims in a post-

conviction petition. Specifically, Moore claimed that his trial attorney, Defendant Coyne,

gave Defendant Jeremy Alva his criminal case file (including trial transcripts) based on

Jeremy Alva’s false statement that he was representing Moore on his post-conviction

petition. Additionally, Moore alleged that Jeremy Alva is the son of Defendant Daniel

Alva, who was representing Moore’s “adverse” co-defendant and orchestrated the plan to

take Moore’s file. Moore alleged that, as a result of the conspiracy, he was forced to file

an inadequate post-conviction petition, which the state court dismissed as meritless. The

District Court dismissed Moore’s complaint sua sponte for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and denied him leave to amend. The District

Court explained that Moore could not state a constitutional claim against the defendants

because they are not state actors for purposes of § 1983. Moore timely appealed.




                                             2
                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). When considering whether to dismiss a

complaint for failure to state a claim under § 1915(e)(2)(B)(ii), the District Court uses the

same standard it employs under Fed. R. Civ. P. 12(b)(6). When a complaint does not

allege sufficient facts to state a claim for relief that is “plausible on its face[,]” dismissal

is appropriate. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[W]e must accept as true

the factual allegations in the complaint and all reasonable inferences that can be drawn

therefrom.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).

       We agree with the District Court that Moore’s § 1983 complaint failed to state a

claim for relief. A § 1983 action may be maintained only against a defendant who acts

under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988); see also Kach v.

Hose, 589 F.3d 626, 646 (3d Cir. 2009) (explaining that to state a claim under § 1983, a

plaintiff “must establish that []he was deprived of a federal constitutional or statutory

right by a state actor”). Private actors, such as the non-governmental defendants named

here, can be said to act under color of state law only if their conduct is fairly attributable

to the state. See Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982). We have held that

private “[a]ttorneys performing their traditional functions will not be considered state

actors solely on the basis of their position as officers of the court.” Angelico v. Lehigh

Valley Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999). The defendants in this case, private
                                                3
attorneys, do not otherwise qualify as state actors. See Polk Cty. v. Dodson, 454 U.S.

312, 325 (1981); Angelico, 184 F.3d at 277. None of the conduct alleged in the

complaint can be fairly attributed to the state for purposes of § 1983. Thus, the District

Court was correct in its conclusion that Moore’s complaint failed to state a claim for

relief.

                                              III.

          For the foregoing reasons, we will summarily affirm the District Court’s

judgment.1




1
 The District Court did not err in its decision to deny Moore leave to amend his
complaint. See Grayson v. Mayview State Hospital, 293 F.3d 103, 112-13 (3d Cir.
2002).
                                              4